         Case 1:19-cv-00017-CCW Document 94 Filed 02/09/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


M. S., JEREMIAH SHINGLEDECKER,                     )
ALEXIS SHINGLEDECKER,                              )
                                                   )                1:19-CV-00017-CCW
                Plaintiffs,                        )
                                                   )
                        v.                         )
                                                   )
WESTERN POWER SPORTS, INC.,                        )
                                                   )
                                                   )
                                                   )
                Defendant and Third-Party          )
                Plaintiff,                         )
                                                   )
                        v.                         )
                                                   )
ROBERT WARREN, BOB’S CUSTOM &                      )
REPAIR, INC.,                                      )
                                                   )
                Third-Party Defendants.            )
                                                   )
                             MEMORANDUM OPINION AND ORDER
        Before the Court is Third-Party Defendant Lil Lightning LLC’s (“Lil Lightning”) Motion

for Certification under Rule 54(b) (“Motion for Certification”), ECF No. 85, and Defendant/Third-

Party Plaintiff Western Power Sports, Inc.’s (“Western”) Motion for Relief From Order at

Document Number 79 or, in the Alternative, Joinder of Document Number 85 (“Motion for

Relief”), ECF No. 90.

   I.      Background

        On January 11, 2021, after a period of jurisdictional discovery and briefing by the parties,

the Court granted Lil Lightning’s Motion to Dismiss for Lack of Jurisdiction, ECF No. 75. See

ECF No. 79. In so ruling, the Court found that Lil Lightning’s contact with Pennsylvania—

shipping products to a Western warehouse located within the state, from which those products

could be sent to any one of Western’s 11,000 local distributors located across the country—did
           Case 1:19-cv-00017-CCW Document 94 Filed 02/09/21 Page 2 of 8




not rise to the level of “purposeful availment” necessary to satisfy the minimum contacts

requirement under the Due Process Clause of the U.S. Constitution. See id.

          On January 25, 2021, Lil Lightning moved for entry of judgment under Federal Rule of

Civil Procedure 54(b), arguing that dismissal for lack of personal jurisdiction “possesses sufficient

finality” for certification under Rule 54(b) and that there “is no just reason to delay in entry of

judgment.” ECF No. 85. After the Court ordered responses to Lil Lightning’s Motion for

Judgment, ECF No. 87, Western filed its Motion for Relief. ECF No. 90. In short, Western’s

Motion for Relief contends that the Court erred as a matter of law in dismissing Lil Lighting for

lack of personal jurisdiction; alternatively, Western joins Lil Lightning’s Motion for Entry of

Judgment. See ECF Nos. 90 and 91.

    II.      Discussion

             A. Western’s Motion for Relief Will Be Denied

          Western’s Motion for Relief seeks reconsideration under Federal Rule of Civil Procedure

60(b) of the Court’s Memorandum Opinion and Order, ECF No. 79, dismissing Lil Lightning for

lack of personal jurisdiction. ECF No. 90 at 1. To prevail on a motion under Rule 60(b),1 the

moving party must make “a showing of extraordinary circumstances” such that “without relief

from the judgment, ‘an “extreme” and “unexpected” hardship will result.’” Budget Blinds, Inc. v.

White, 536 F.3d 244, 255 (3d Cir. 2008) (quoting Mayberry v. Maroney, 558 F.2d 1159, 1163 (3d

Cir. 1977)). On a motion for reconsideration, the party seeking to have a judgment altered or

amended must demonstrate either: (1) a change in controlling law; (2) the availability of new

evidence not previously before the court; or (3) “the need to correct a clear error of law or fact or



1
 Western identifies Rule 60(b)’s catch-all provision as providing the grounds on which it seeks relief. As such,
Western’s moves pursuant to Rule 60(b)(6), which provides that a court may provide relief from a judgment for
“any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(6).

                                                         2
         Case 1:19-cv-00017-CCW Document 94 Filed 02/09/21 Page 3 of 8




to prevent manifest injustice.” Allaham v. Naddaf, 635 Fed. Appx. 32, 35–36 (3d Cir. 2015)

(quoting U.S. ex rel. Schumann v. Astrazeneca Pharm. L.P., 769 F.3d 837, 848-49 (3d Cir. 2014);

see also Max’s Seafood Café by Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

Here, Western’s sole ground for reconsideration is its claim that the Court erred as a matter of law

in dismissing Lil Lightning.

       The crux of Western’s argument is the proposition that where a defendant’s forum-related

conduct falls within the scope of one of the jurisdictional predicates enumerated by the forum’s

long-arm statue, the Due Process Clauses’ minimum contacts requirement is met for the purposes

of establishing specific personal jurisdiction and only the “fair play and substantial justice” prong

of the personal jurisdiction analysis remains to be resolved. See ECF No. 91 at 2–4. Thus, Western

contends that the Court erred by not specifically applying 42 Pa. C.S. § 5322(a)(1)—defining acts

that constitute, for the purposes of the long-arm statute, “doing business” in the Commonwealth—

and instead analyzing Lil Lightning’s contacts with Pennsylvania only under the Due Process

Clause because § 5322(b) of the Pennsylvania long-arm statute authorizes courts to exercise

personal jurisdiction to the full extent allowed under the U.S. Constitution. Id.

       The Court’s analytical approach, however, is in line with controlling precedent. To be

sure, the traditional personal jurisdiction analysis involves a two-step inquiry: first, the court looks

to the forum’s long-arm statute “to see if it permits the exercise of personal jurisdiction,” and,

second, the court then applies “the precepts of the Due Process Clause of the Constitution.” IMO

Indus. v. Kiekert AG, 155 F.3d 254, 258–59 (3d Cir. 1998). However, where the forum’s long-

arm statute authorizes the exercise of personal jurisdiction to the full extent permitted under the

U.S. Constitution, as is the case in Pennsylvania, “this inquiry collapses into one step.” Diab v.

British Airways, PLC, Civil Action No. 20-3744, 2020 U.S. Dist. LEXIS 218765, at *8 (E.D. Pa.



                                                   3
           Case 1:19-cv-00017-CCW Document 94 Filed 02/09/21 Page 4 of 8




Nov. 23, 2020) (citing Remick v. Manfredy, 238 F.3d 248, 255 (3d. Cir. 2001)); see also O’Connor

v. Sandy Lane Hotel, 496 F.3d 312, 316 (3d Cir. 2007); D’Jamoos v. Pilatus Aircraft Ltd., 566

F.3d 94, 102 (3d Cir. 2009).

         Furthermore, under either the traditional two-step inquiry or the one-step analysis, the

exercise of personal jurisdiction is only proper under the Due Process Clause where “the defendant

has ‘certain minimum contacts with…[the forum] such that the maintenance of the suit does not

offend traditional notions of fair play and substantial justice.” O’Connor, 496 F.3d at 316. This

minimum contacts analysis requires, as a threshold matter, that “the defendant must have

‘purposefully avail[ed] itself of the privilege of conducting activities within the forum.’” Id. at

317 (quoting Hansen v. Denckla, 357 U.S. 235, 253 (1958)).

         Therefore, Western’s argument—specifically that “[o]nce subpart (a) of [Pennsylvania’s]

long arm statute is satisfied, a nonresident has automatically availed itself of personal jurisdiction

and further analysis of the quality or quantum of the activity is neither necessary nor

appropriate”—is at odds with both the traditional two-step personal jurisdiction inquiry and the

one-step analysis applicable here. ECF No. 91 at 4. That is, under Western’s theory of personal

jurisdiction, the fundamental question of whether a defendant’s contacts with a forum rise to the

minimum level required under the Due Process Clause would be irrelevant so long as those

contacts fall within one of the jurisdictional predicates enumerated in the forum’s long-arm statue.2

         To the contrary, “the critical finding that the defendant purposefully availed itself of the

privilege of conducting activities within the forum requires contacts that amount to a deliberate

reaching into the forum state to target its citizens.” D’Jamoos, 566 F.3d at 103 (citing Burger


2
  The Court notes, too, that the case law Western cites in support of its motion largely pre-dates more recent,
controlling precedent dealing with the contours of specific personal jurisdiction and/or involves factually dissimilar
scenarios, as where the defendant seeking to avoid jurisdiction had sold and/or shipped a non-conforming or defective
product directly to a Pennsylvania resident consumer or customer. See ECF No. 91 at 5–6.

                                                          4
         Case 1:19-cv-00017-CCW Document 94 Filed 02/09/21 Page 5 of 8




King v. Rudzewicz, 471 U.S. 462, 475–76 (1985)); O’Connor, 496 F.3d at 317–18). That is,

specific personal jurisdiction “exists when alleged injuries ‘arise out of or relate to’ activities

‘purposefully directed’ by a defendant toward residents of the forum state.” Shuker v. Smith &

Nephew, 885 F.3d 760, 780 (3d Cir. 2018) (quoting Metcalfe v. Renaissance Marine, Inc., 566

F.3d 324, 334 (3d Cir. 2009)).

       It is the “deliberate reaching into the forum state to target its citizens” that the Court found

lacking here. Specifically, the Court found that based on the record before it, Lil Lightning’s

contact with Pennsylvania—shipping products to Western’s warehouse for distribution to a

network of 11,000 local distributors across the United States—“does not demonstrate ‘purposeful

availment’ or ‘deliberate targeting’ such that the exercise of specific personal jurisdiction would

be proper here.” ECF No. 79 at 6–7. Indeed, the Court’s conclusion finds support in the United

States Court of Appeals for the Third Circuit’s recent precedential decision in Shuker, where the

court found that factual allegations showing “only that PLC sold its products through Smith &

Nephew in Pennsylvania as part of its effort to sell products in the United States generally” could

not support the exercise of specific personal jurisdiction because “efforts ‘to exploit a national

market’ that ‘necessarily included Pennsylvania’ are insufficient.” Shuker, 885 F.3d at 780.

       As such, Western has not shown that the Court committed a clear error of law, and its

Motion for Relief will be denied.

           B. Lil Lightning’s Motion for Certification Will Be Denied

       Federal Rule of Civil Procedure 54(b) is designed “to strike a balance between the

undesirability of piecemeal appeals and the need for making review available at a time that best

serves the needs of the parties.” Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 202 (3d Cir.

2006) (citing Allis-Chalmers Corp. v. Phila. Elec. Co., 521 F.2d 360, 363 (3d Cir. 1975)). The



                                                  5
         Case 1:19-cv-00017-CCW Document 94 Filed 02/09/21 Page 6 of 8




decision whether or not to certify under Rule 54(b) “is left to the sound judicial discretion of the

district court to determine ‘the appropriate time’ when each final decision in a multiple claims

action is ready for appeal,” Curtiss-Wright Corp. v. Gen. Elec. Co., 466 U.S. 1, 8 (1980) (citation

omitted), because the district court is the court “‘most likely to be familiar with the case and with

any justifiable reasons for delay.’” Rodriguez v. City of Phila., Civil Action No. 14-4435, 2018

U.S. Dist. LEXIS 101741, at *36 (E.D. Pa. June 18, 2018) (quoting Sears, Roebuck & Co. v.

Mackey, 351 U.S. 427, 437 (1956)). “Certification of a judgment as final under Rule 54(b) is the

exception, not the rule” and should be granted “only in the infrequent harsh case.” Elliott v.

Archdiocese of N.Y., 682 F.3d 213, 220 (3d Cir. 2012) (internal quotation marks omitted).

       Rule 54(b) certification requires two separate conditions: “(1) there has been a final

judgment on the merits, i.e., an ultimate disposition on a cognizable claim for relief; and (2) there

is ‘no just reason for delay.’” Berckeley, 455 F.3d at 202 (quoting Curtiss-Wright, 446 U.S. at 7-

8). “[T]he burden is on the party seeking final certification to convince the district court that the

case is the ‘infrequent harsh case’ meriting a favorable exercise of discretion.” Allis-Chalmers,

521 F.2d at 365.

       If a court does decide to certify under Rule 54(b), the district court must “do more than just

recite the 54(b) formula of ‘no just reason for delay.’ The court should clearly articulate the

reasons and factors underlying its decision to grant 54(b) certification.” Fed. Home Loan Mortg.

Corp. v. Scottsdale Ins. Co., 316 F.3d 431, 441 (3d Cir. 2003) (quoting Allis-Chalmers, 521 F.2d

at 364). Furthermore, in considering whether to grant a motion for certification under Rule 54(b),

the Third Circuit has articulated factors that the district courts should consider:

       (1) the relationship between the adjudicated and unadjudicated claims; (2) the
       possibility that the need for review might or might not be mooted by future
       developments in the district court; (3) the possibility that the reviewing court might
       be obliged to consider the same issue a second time; (4) the presence or absence of

                                                  6
         Case 1:19-cv-00017-CCW Document 94 Filed 02/09/21 Page 7 of 8




       a claim or counterclaim which could result in set-off against the judgment sought
       to be made final; (5) miscellaneous factors such as delay, economic and solvency
       considerations, shortening the time of trial, frivolity of competing claims, expense,
       and the like.

Berckeley, 455 F.3d at 203 (quoting Allis-Chalmers Corp., 521 F.2d at 364). Although these

factors are not “jurisdictional,” they are “‘a prophylactic means of enabling the appellate court to

ensure that immediate appeal will advance the purpose of the rule.’” Id. (quoting Carter v. City

of Phila., 181 F.3d 339, 345 (3d Cir. 1999)).

       Here, Lil Lightning argues in its Motion for Certification that there is no just reason for

delay. In particular, Lil Lightning posits that future developments in this case will not render the

Court’s decision to dismiss Lil Lightning moot, and there is no possibility that the Court of Appeals

would be asked to review this jurisdictional issue twice. ECF No. 86 at 4. Lil Lightning also

points out that there are no claims or counterclaims remaining against it. Id. Finally, Lil Lightning

asserts that because it “is a defunct company, disposing of this nonexistent [sic] that is not subject

to jurisdiction in Pennsylvania serves the interests of judicial economy.” Id.

       Turning, however, to the Allis-Chalmers factors, the Court is not persuaded that

certification under Rule 54(b) is warranted at this time. First, the Court notes that Western’s claims

against Lil Lightning are derivative of Plaintiffs’ underlying claims against Western. That is,

Plaintiffs have no direct claims against Lil Lightning; rather, Western contends that, to the extent

it is found liable to Plaintiffs, Lil Lighting should bear some or all of that liability through

contribution or indemnity. Second, appellate review of the District Court’s dismissal of Lil

Lightning might be mooted by either settlement of the underlying claims, summary judgment in

Western’s favor, or a judgment at trial in Western’s favor.

       Next, although the Court agrees with Lil Lightning that there is little chance the Court of

Appeals would be called on to review this particular jurisdictional issue twice, and there is no issue


                                                  7
           Case 1:19-cv-00017-CCW Document 94 Filed 02/09/21 Page 8 of 8




of set-off here, other practical considerations weigh in favor of delaying certification. Specifically,

while this case has been pending for more than two years (and more than three years have passed

since the incident giving rise to Plaintiff M.S.’s alleged injuries), the parties have yet to complete

fact discovery on Plaintiffs’ underlying claims, in part because of the litigation regarding whether

Lil Lightning is subject to personal jurisdiction in Pennsylvania. Given the parties’ need for expert

discovery and the possibility of dispositive motions, certification would further delay resolution

of Plaintiffs’ claims, which do not turn on Lil Lightning’s presence or absence from the case.

          Accordingly, the Court concludes that this is not “‘the infrequent harsh case’ in which final

certification should be granted.” Allis-Chalmers Corp., 521 F.2d at 363 (quoting Panichella v. Pa.

R.R. Co., 252 F.2d 452, 455 (3d Cir. 1958)).

   III.      Conclusion

          For the foregoing reasons, Defendant/Third-Party Plaintiff Western Power Sports, Inc.’s

Motion for Relief, ECF No. 90, is hereby DENIED. Third-Party Defendant Lil Lightning LLC’s

Motion for Certification, ECF No. 85, in which Defendant/Third-Party Plaintiff Western Power

Sports, Inc., joins, is also hereby DENIED.



          IT IS SO ORDERED.

          DATED this 9th day of February, 2021.

                                                BY THE COURT:


                                                /s/ Christy Criswell Wiegand
                                                CHRISTY CRISWELL WIEGAND
                                                United States District Judge


cc (via ECF email notification):

All Counsel of Record

                                                   8
